DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 4/7/2021. 
In the instant Amendment, claims 1, 5 and 9 have been amended; claims 1, 5, and 9 are independent claims. Claims 1-12 have been examined and are pending. This Action is made Final. 

Response to Arguments
The rejections of claims 1-4 under 35 U.S.C. § 101 are maintain as “at least one processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). The examiner notes to overcome the 35 U.S.C. § 101 further amending processor to hardware processor. 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground(s) of rejection.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Regarding claim 1, the claim calls for a system. However, the claimed system does not include any hardware embodiments.  As recited in the body of the claim, the claimed system contains: “a service network comprising at least one processor,” and “a home network comprising at least one processor”.  The specification does not explicitly define the claimed service network and home network are implemented only in hardware (see specification [00126] and [00127]). One of ordinary skill in the art would understand ‘processor’ could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000).  As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.   The nominal recitation to a "system" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use; see Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002).   The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element (i.e. at least one hardware processor) within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Regarding claims 2-4; Claims 2-4 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell et al. (US 2011/0269423 A1) in view of Blom (US 2003/0233546 A1) and Naslund (US 2016/0255064 A1).

Regarding Claim 1;
Schell discloses network authentication system (FIG. 1 and [0054] – Authentication and Key Agreement), comprising: 
(FIG. 1 and [0054] – Servicing Network); and 
a home network , comprising at least one processor (FIG. 1 and [0054] – Home Network); 
the home network being configured to send a check value X to the service network (FIG. 1 and [0054] – The HN sends an authentication vector, consisting of the RAND, XRES, CK, and AUTN to the SN)...; 
wherein the service network is configured to: 
receive the check value X (FIG. 1 and [0054] – The HN sends an authentication vector, consisting of the RAND, XRES, CK, and AUTN to the SN)...;
receive a user response from user equipment (FIG. 1 and [0055] - UE passes the RES back to the SN).
compare the [user response] with the check value X to determine whether the [user response] matches the check value X (FIG. 1 and [0054]-[0055] - The SN 106 compares the XRES to the received RES and if they match, the SN authorizes the UE to use the operator's wireless network services.).
Schell fails to explicitly disclose 
.... the check value X is derived from an expected user response (XRES) and a key (K) by a hash-type function, the check value C is a message authentication code (MAC) value, and the hash-type function is a MAC function;
[the service network being configured to]:
apply the hash-type function to the user response to generate a hashed result; and 

However, in an analogous art, Blom teaches 
...wherein the check value X is derived from an expected user response (XRES).. by a hash-type function (Blom, FIG. 4 – Authentication Center→  XRES’ = f(XRES, Salt) → Intermediate Party and FIG. 8 and [0027] - The masking function may be a private function known only to the authentication center and the intermediate party or a publicly known function, and generally has one-way and/or hash properties and [0067]);
[the “service network” being configured to] (Blom, FIG. 4 and FIG. 6):
apply the hash-type function to the user response to generate a hashed result (Blom, FIG. 4 – User → RES → Intermediate Party → RES’ = f(RES, Salt and [0027] - The masking function may be a private function known only to the authentication center and the intermediate party or a publicly known function, and generally has one-way and/or hash properties and [0069]); and 
compare the hashed result with the check value X to determine whether the hashed result matches the check value X (Blom, FIG. 4 – Intermediate Party RES’ ?= XRES’ and [0027] - The masking function may be a private function known only to the authentication center and the intermediate party or a publicly known function, and generally has one-way and/or hash properties and [0070]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Blom to the authentication and key agreement of Schell to include ...wherein the check value X is derived from an expected user response (XRES) by a hash-type function; [the service network being configured to]: apply the hash-type function to 
One would have been motivated to combine the teachings of Blom to Schell to do so as it provides an improved challenge-response authentication procedure, in particular, it is desirable to provide an authentication procedure that enables an intermediate party to present valid evidence that a user has actually been authenticated (Blom, [0017]).
	Further, in an analogous art Naslund teaches function that derives a value from variables of an expected user response (XRES) and a key (K) by a hash-type function, the check value C is a message authentication code (MAC) value, and the hash-type function is a MAC function (Naslund, [1039] - Also the MME may be adopted, i.e. given XRES in the AV from the HSS, it would in the embodiment above compute XRES'=MAC(XRES, g y) before verifying subscriber authenticity, and it may derive Kasme as F(g (xy).parallel. . . . ) for some suitable function F, etc. The ME may compute Kasme similarly).  As reasonably constructed XRES’(i.e., check value of a MAC) derived from MAC(i.e.,hash function) of variables XRES and (g y)(i.e., key).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Naslund to the derivation of a check value of Schell and Blom to include a function that derives a value from variables of an expected user response (XRES) and a key (K) by a hash-type function, the check value C is a message authentication code (MAC) value, and the hash-type function is a MAC function.
One would have been motivated to combine the teachings of Naslund to Schell and Blom to do so as it provides enhancing communication security between a communication device and a communication network (Naslund, [0011]).

Regarding Claim 2;
Schell in view of Blom and Naslund disclose the system to Claim 1.
	Schell further discloses concepts of the service network and home network (FIG. 1).
Blom further teaches wherein the “service network” is further configured to send the user response to the home network, and wherein the home network is further configured to check the user response (Blom, [0026] - The proof of user authentication can be managed in an off-line or on-line procedure. In the former case, authentication proof information including at least the user response received from the user and preferably also the corresponding challenge is stored in a storage location from which it can later be retrieved by the intermediate party and presented as evidence of user authentication. In the latter case, the authentication proof information is forwarded more or less directly from the intermediate party to the authentication center, thus enabling on-line proof. Based on the presented authentication proof information, the authentication center may then perform relevant calculation(s) and/or comparison(s) to verify whether the intermediate party has actually authenticated a given user).

Regarding Claim 4;
Schell in view of Blom and Naslund disclose the system to Claim 1.
Schell further discloses wherein the XRES is generated based on an international mobile subscriber identity (IMSI) of the user equipment ([0054] - HN compares the received IMSI with the AuC's registry and obtains the appropriate K. The HN generates a random number (RAND) and signs it with K using an algorithm to create the expected response ( XRES)).

Regarding Claim(s) 5, 6, and 8; claim(s) 5, 6, and 8 is/are directed to a/an method associated with the system claimed in claim(s) 1, 2 and 4. Claim(s) 5, 6, and 8 is/are similar in scope to claim(s) 1, 2 and 4, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 9, 10, and 12; claim(s) 9, 10, and 12 is/are directed to a/an apparatus associated with the system claimed in claim(s) 1, 2 and 4. Claim(s) 9, 10, and 12 is/are similar in scope to claim(s) 1, 2 and 4, and is/are therefore rejected under similar rationale.

Claims 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell et al. (US 2011/0269423 A1) in view of Blom (US 2003/0233546 A1) and Naslund (US 2016/0255064 A1) and in further view of Carrol (US 7,613,299 B2).

Regarding Claim 3;
Schell in view of Blom and Naslund disclose the system to Claim 1.
	Blom discloses a wherein the home network is further configured to send to the service network [“the” SALT] (FIG. 4).
Schell in view of Blom and Naslund fails to explicitly disclose wherein the home network is further configured to send to the service network an indication identifying the hash-type function.
	However, in an analogous art, Carrol further teaches wherein the home network is further configured to send to the service network an indication identifying the hash-type function (Carrol, col. 4, lines 38-41 The techniques described herein can include the negotiation and use of a cryptographic primitive shared between a service network and a home environment of a station and col. 7, lines 23-26 - For example, either the HE 110 or SN 120 may initiate negotiation. Similarly, either the HE 110 or SN 120 may initially identify the cryptographic primitive(s) it offers.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Carrol to the function used by Schell in view of Blom and Naslund to include wherein the home network is further configured to send to the service network an indication identifying the hash-type function One would have been motivated to combine the teachings of Carrol to Schell and Blom to do so as it provides secure, efficient, and robust handl[ing of] authentication and key agreement in a communications network such as a wireless communications network (Carrol. col. 6, lines 54-57).

Regarding Claim(s) 7; claim(s) 7 is/are directed to a/an method associated with the system claimed in claim(s) 3. Claim(s) 7 is/are similar in scope to claim(s) 3, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 11; claim(s) 11 is/are directed to a/an apparatus associated with the system claimed in claim(s) 3. Claim(s) 11 is/are similar in scope to claim(s) 3, and is/are therefore rejected under similar rationale.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439